IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 14, 2009

                                     No. 08-20302                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



UNITED STATES OF AMERICA

                                                   Plaintiff - Appellee
v.

OSCAR MONDRAGON

                                                   Defendant - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                   No. H-05-468


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Oscar Mondragon appeals the 180-month sentence imposed following his
guilty plea conviction of conspiracy to hold persons in a condition of peonage and
to knowingly recruit, harbor, transport, provide, and obtain persons for labor
and services, and conspiracy to recruit aliens to enter the United States illegally
and to transport and harbor those aliens for purposes of financial gain.
Mondragon contends that the district court erred by not giving him a sentence


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                        No. 08-20302

proportionate to the 109-month sentence received by a co-defendant who was
given a substantial assistance departure pursuant to U.S.S.G. § 5K1.1. He also
argues that this Court should not apply a presumption of reasonableness to his
within-guidelines sentence because of this disparity.
      We review sentences for reasonableness, first determining whether the
sentence is procedurally sound, then considering whether the sentence is
substantively reasonable under an abuse of discretion standard.1 Mondragon,
however, failed to raise the current objections to his sentence at sentencing;
therefore, our review is limited to plain error.2
      In United States v. Duhon,3 this Court held that the district court erred by
considering the sentencing disparity between Duhon and his co-defendant when
that disparity existed because the co-defendant received a downward departure
for providing substantial assistance to the government. Here, Mondragon’s
attorney recognized at sentencing that Mondragon “wasn’t in a position to
provide [the government] information that would warrant a downward
departure.” His co-defendant, however, was in that position and did assist the
government.        “Disparity in sentences between a defendant who provided
substantial assistance and one who provided no assistance . . . is not
unwarranted.” 4 There was no plain error in calculating Mondragon’s guideline
sentence.
      The district court’s comments show that it gave careful consideration to
the presentence report, the nature and circumstances of the offense, and the
arguments of counsel.          It found no reason to depart from the guidelines.


      1
          U.S. v. Armstrong, 550 F.3d 382, 404 (5th Cir. 2008).
      2
          U.S. v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009).
      3
          541 F.3d 391, 397 (5th Cir. 2008).
      4
          Id. (quoting U.S. v. Gallegos, 480 F.3d 856, 859 (8th Cir.2007)).

                                               2
                               No. 08-20302

Mondragon has not shown any reason that the sentence is unreasonable, only
arguing that his sentence is disparate from his co-defendant’s, an argument
foreclosed by Duhon.
     AFFIRMED.




                                    3